 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
SECURITY AGREEMENT


SECURITY AGREEMENT (this “Agreement”), dated as of August 31, 2010, between OP
TECH ENVIRONMENTAL SERVICES, INC. (“Borrower”), a Delaware corporation, and each
lender identified on the signature pages hereto (each, including its successors
and assigns, a “Lender” and collectively the “Lenders”).  The Lenders and the
Borrower are concurrently entering into a loan agreement (the “Loan Agreement”)
pursuant to which the Borrower will issue to each Lender a Secured Convertible
Note, dated as of even date herewith, (as amended, modified or supplemented from
time to time in accordance with its terms, the (“Notes”) pursuant to which the
Lender will make a loan to the Borrower in the Principal Sum (as such term is
defined in the Note) pursuant to, and subject to the terms and conditions
thereof.
 


Execution and delivery of this Agreement is a condition precedent to the making
of the Loan.


The obligation of each Lender to make the Loan is conditioned, among other
things, on the execution and delivery by the Borrower of the Notes and this
Agreement to secure the Obligations (as such term is defined below), such
Obligations to include, without limitation, the due and punctual payment and
performance of (a) the principal of and interest and fees due under the Notes,
when and as due, whether at maturity, by acceleration, or otherwise, (b) all
obligations the Borrower at any time and from time to time under this Agreement
and (c) all other obligations at any time and from time to time under the Notes
or this Agreement (the “Obligations”).


Accordingly, the Borrower and the Lenders hereby agree as follows:


1.           Definitions of Terms.  All capitalized terms used herein, but not
defined herein, shall have the meanings set forth in the Loan Agreement or the
Note.  As used herein, the following terms shall have the following meanings:


(a)           “Account” shall mean all present and future rights of the Borrower
to payment of a monetary obligation, whether or not earned by performance, which
is not evidenced by chattel paper or an instrument, (i) for services rendered or
to be rendered, or (ii) for a secondary obligation incurred or to be incurred.


(b)           “Chattel Paper”, “Documents” and “Instruments” shall have the
meanings set forth in the New York Uniform Commercial Code.


(c)           “Equipment” shall mean all of the equipment of the Borrower,
including, without limitation, all machinery, data processing and computer
equipment (whether owned or licensed and including embedded software), vehicles,
tools, furniture, fixtures, all attachments, accessions and property now or
hereafter affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.  Without limitation to the generality of
the foregoing, such term shall also include all “Equipment” as defined in the
Uniform Commercial code.



 
 

--------------------------------------------------------------------------------

 

(d)           “General Intangibles” shall mean all of any Borrower’s present and
future general intangibles of every kind and description, including, without
limitation, mineral concessions,  option properties, contract rights, payment
intangibles, trade names and trademarks and the goodwill of the business
symbolized thereby, deposit accounts, letters of credit, and federal, state and
local tax refund claims of all kinds.


(e)            “UCC” shall mean the Uniform Commercial Code of the State of New
York and or any other applicable law of any state or states (including Delaware)
which have jurisdiction with respect to all, or any portion of, the Collateral
subject to this Agreement, or this Agreement, from time to time.  It is the
intent of the parties that defined terms in the UCC should be construed in their
broadest sense so that the term “Collateral” (as defined herein below) will be
construed in its broadest sense.  Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.


(f)           “Proceeds” shall mean any consideration received from the sale,
lease, exchange or other disposition of any asset or property which constitutes
Collateral, any other value received as a consequence of the possession of any
Collateral and any payment received from any insurer or other person or entity
as a result of the loss, nonconformity, or interference with the use of, defects
or infringements of rights, or damage to any asset or property that constitutes
Collateral.


(g)           “Receivable” shall mean all of the following property of the
Borrower: (a) all Accounts; (b) all interest, fees, late charges, penalties,
collection fees and other amounts due or to become due or otherwise payable in
connection with any Account; (c) all payment intangibles; (d) letters of credit,
indemnities, guarantees, security or other deposits and proceeds thereof issued
and payable to the Borrower or otherwise in favor of or delivered to the
Borrower in connection with any Account; or (e) all other accounts, contract
rights, chattel paper, instruments, notes, general intangibles and other forms
of obligations owing to the Borrower, whether from the rendition of services or
otherwise associated with any Accounts, or general intangibles of the Borrower
(including, without limitation, choses in action, causes of action, tax refunds,
tax refund claims, any funds which may become payable to the Borrower in
connection with the termination of any employee benefit plan and any other
amounts payable to the Borrower from any employee benefit plan, rights and
claims against insurance carriers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which the Borrower is a beneficiary).


(h)           “Records”  shall mean all of the Borrower’s files, present and
future books of account of every kind or nature, invoices, ledger cards,
statements, correspondence, memoranda, and other data relating to the Collateral
or any account debtor, together with the tapes, disks, diskettes and other data
and software storage media and devices, file cabinets or containers in or on
which the foregoing are stored (including any rights of the Borrower with
respect to the foregoing maintained with or by any other person).



 
 

--------------------------------------------------------------------------------

 

(i)           “Securities” shall mean all common or preferred equities owned by
the Borrower in any subsidiary company, affiliated company or any other entity
wherever situated, whether in the United States of America or any other country.


2.           Grant and Perfection of Security Interest. (a) As security for the
payment or performance, as the case may be, of the Obligations, the Borrower
hereby creates and grants to each Lender, its successors and its assigns, a
continuing security interest in, lien upon, and right of setoff against, and
hereby assigns to each Lender, all personal property and fixtures and interests
of the Borrower, whether now owned or hereafter acquired or existing and
wherever located (together with all other collateral security for the
Obligations at any time granted to or held or acquired by the Lenders),
collectively the “Collateral”, including, without limitation, all of the
Borrower’s right, title and interest in the following:


(i)          all Receivables;


(ii)         all General Intangibles;


(iii)        all goods, including, without limitation, Equipment;


(iv)        Chattel Paper, including, without limitation, all tangible and
electronic chattel paper;


(v)         all Instruments, including, without limitation, all promissory
notes;


(vi)        all Documents;


(vii)       all deposit accounts;


(viii)      all letters of credit, banker’s acceptances and similar instruments
and including all letter-of-credit rights;


(ix)         all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of any Collateral, including (A) rights and remedies under or relating to
guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, and (B) deposits by and property of account
debtors or other persons securing the obligations of account debtors;


(x)          all (A) investment property (including but not limited to the
securities of any subsidiary now organized or hereinafter organized of the
Borrower,  whether certificated or uncertificated, securities accounts, security
entitlements, commodity contracts or commodity accounts) and (B) monies, credit
balances, deposits and other property of the Borrower now or hereafter held or
received from or for the account of the Borrower, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;


(xi)         all commercial tort claims;



 
 

--------------------------------------------------------------------------------

 

(xii)        all Records; and


(xiii)       all products and Proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.


Attached hereto and marked Schedule 1 is a list of the Collateral in existence
as of the date hereof.


(b)           The Borrower irrevocably and unconditionally authorizes each
Lender (or its agent) to file at any time and from time to time such financing
statements with respect to the Collateral naming such Lender as a secured party
and the Borrower as debtor, as the Lender may require, and including any other
information with respect to the Borrower or otherwise required by the Uniform
Commercial Code of such jurisdiction as the Lender may determine in good faith,
together with any amendment and continuations with respect thereto, which
authorization shall apply to all financing statements filed on, prior to or
after the date hereof.  Each Lender hereby ratifies and approves all financing
statements naming the Lender as secured party and the Borrower as debtor with
respect to the Collateral (and any amendments with respect to such financing
statements) filed by or on behalf of the Lender prior to the date hereof and
ratifies and confirms the authorization of the Lender to file such financing
statements (and amendments, if any).  The Borrower hereby authorizes each Lender
to adopt on behalf of the Borrower any symbol required for authenticating any
electronic filing.  In the event that the description of the collateral in any
financing statement naming the Lender as the secured party and the Borrower as
debtor includes assets and properties of the Borrower that do not at any time
constitute Collateral, whether hereunder, under any of the other Financing
Agreements or otherwise, the filing of such financing statement shall
nonetheless be deemed authorized by the Borrower to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral, provided, that, in such event,
upon the Borrower’s written request and at the Borrower’s expense, the Lender
shall file such amendments to its financing statements to change the assets
described therein so as to constitute the Collateral.  In no event shall the
Borrower at any time file, or permit or cause to be filed, any correction
statement or termination statement with respect to any financing statement (or
amendment or continuation with respect thereto) naming a Lender as secured party
and the Borrower as debtor so long as this Agreement has not been terminated or
all of the Obligations have not been paid and satisfied in full in immediately
available funds.



 
 

--------------------------------------------------------------------------------

 

(c)           In the event that any goods, documents of title are at any time
after the date hereof in the custody, control or possession of another person,
the Borrower shall promptly notify the Lenders thereof in writing.  Promptly
upon the request of any person (the “Lenders’ Agent”) who shall initially be
[------] and may be  replaced by at least 66% of the Lenders under the Loan
Agreement by dollar amount (such percentage to be calculated be reference to all
amounts due and unpaid under the Notes), the Borrower shall promptly obtain an
acknowledgment from such other person, in form and substance satisfactory to the
Lenders’ Agent, that such other person, inter alia, acknowledges the security
interest of the Lenders in such collateral, agrees to waive any and all claims
such other person may, at any time, have against such collateral, and agrees to
permit the Lenders access to, and the right to remain on, the premises of such
other person so as to exercise the Lenders’ rights and remedies and otherwise
deal with such collateral and in the case of any person who at any time has
custody, control or possession of any Collateral, holds such collateral for the
benefit of the Lenders and shall agrees to act upon the instructions of the
Lender, without the further consent of the Borrower.

 
(d)           The Borrower agrees at all times to keep in all material respects
accurate and complete accounting records with respect to the Collateral,
including, but not limited to, a record of all payments and Proceeds received.


3.           Further Assurances.  The Borrower agrees to take any other actions
reasonably requested by the Lenders’ Agent to insure the attachment, perfection
of, and the ability of the Lenders to enforce, the security interest of the
Lenders in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC or other applicable law, to the
extent, if any, that the Borrower’s signature thereon is required therefor, (ii)
causing the Lenders’ names to be noted as secured party on any certificate of
title for a titled good if such notation is a condition to attachment,
perfection or priority of, or ability of the Lenders to enforce, the security
interest of the Lenders in such Collateral, (iii) complying with any provision
of any statute, regulation or treaty of the United States as to any Collateral
if compliance with such provision is a condition to attachment, perfection or
priority of, or ability of the Lenders to enforce, the security interest of the
Lenders in such Collateral, (iv) obtaining the consents and approvals of any
governmental and other third party consents and approvals, including, without
limitation, any consent of any other person obligated on Collateral, (v) paying
any fees and taxes required in connection with the execution and delivery of
this Agreement or the granting of the security interest of the Borrower, and
(vi) taking all actions required by any earlier versions of the UCC or by other
law, as applicable in any relevant jurisdiction.


4.           Inspection and Verification.  The Lenders and the Lenders’ Agent
may designate shall have the right, at any reasonable time or times, and upon
reasonable notice (which may be telephonic), to inspect the Collateral owned by
the Borrower, all records related thereto (and to make extracts and copies from
such records), and the premises upon which any such Collateral is located, to
discuss the Borrower’s affairs with the officers of the Borrower and its
independent accountants and to verify under reasonable procedures the validity,
amount, quality, quantity, value, and condition of or any other matter relating
to, such Collateral, including, in the case of Receivables or Collateral in the
possession of a third person, contacting account debtors or a third person
possessing such Collateral for the purpose of making such a verification.  The
provisions of this Section 4 shall not be deemed to limit the Lenders’ rights
under the Notes.



 
 

--------------------------------------------------------------------------------

 

5.           Taxes; Encumbrances.  At its option, the Lenders’ Agent may
discharge past due taxes, liens, security interests or other encumbrances at any
time levied or placed on the Collateral, and may pay for the maintenance and
preservation of the Collateral to the extent the Borrower fails to do so and the
Borrower agrees to reimburse the Lenders on demand for any payment made or any
expense incurred by it pursuant to the foregoing authorization; provided,
however, that nothing in this Section 5 shall be interpreted as excusing the
Borrower from the performance by it of any covenants or other promises as set
forth herein or in the Notes.


6.           Assignment of Security Interest.  If at any time the Borrower shall
take and perfect a security interest in any property of an account debtor or any
other person to secure payment and performance of a Receivable, any contract
right, or payment intangible the Borrower shall promptly assign such security
interest to the Lenders.  Such assignment need not be filed of public record
unless necessary to continue the perfected status of the security interest
against creditors of and transferees from the account debtor or other person
granting the security interest.


7.           Records.  The Borrower shall keep or cause to be kept records with
respect to the Collateral, which are complete and accurate in all material
respects.  In addition, the Borrower will provide the Lenders with such further
schedules and/or information with respect thereto as a Lender may reasonably
require.


8.            Priority.  The Lenders security interest in the Collateral is and
shall remain as a first priority security interest, except to the extent that,
such security interest shall remain subordinated to the Permitted Liens (as
defined in the Loan Agreement).


9.            Protection of Security.  The Borrower shall, at its own cost and
expense, take any and all actions reasonably necessary to defend title to the
Collateral owned by it against all persons and to defend the security interest
of the Lenders in such Collateral, and the priority thereof, against any Lien of
any nature whatsoever except for the Permitted Liens.


10.          Continuing Obligations of the Borrower.  The Borrower shall remain
liable to observe and perform all the conditions and obligations to be observed
and performed by it under each contract, agreement, interest or obligation
relating to the Collateral, all in accordance with the terms and conditions
thereof, and shall indemnify and hold harmless the Lenders from any and all such
liabilities.


11.          Remedies Upon Default.  Upon the occurrence and during the
continuance of an Event of Default, it is agreed that the Lenders’ Agent shall
have the right to take any or all of the following actions at the same or
different times:  with or without legal process and with or without previous
notice or demand for performance, to take possession of the Collateral and
without liability for trespass (except for actual damage caused by the Lenders’
Agent’s gross negligence or willful misconduct) to enter any premises where such
Collateral may be located for the purpose of taking possession of or removing
such Collateral and, generally, to exercise any and all rights afforded to a
secured party under, and subject to its obligations contained in, the Uniform
Commercial Code as in effect in any state or other applicable law. Without
limiting the generality of the foregoing, the Borrower agrees that the Lenders’
Agent shall have the right to sell or otherwise dispose of all or any part of
the Collateral, at public or private sale.  Each such purchaser at any such sale
shall hold the property sold absolutely free from any claim or right on the part
of the Borrower, and the Borrower hereby waives (to the extent permitted by law)
all rights of redemption, stay and appraisal which the Borrower now has or may
at any time in the future have under any rule of law or statute now existing or
hereafter enacted.



 
 

--------------------------------------------------------------------------------

 

Without limiting the foregoing, upon the occurrence and during the continuance
of an Event of Default, the Lenders’ Agent may, in its discretion, enforce the
rights of the Borrower against any account debtor or other obligor in respect of
any of the Receivables.  Without limiting the generality of the foregoing, at
any time or times that an Event of Default exists or has occurred and is
continuing, the Lenders’ Agent may, in its discretion, at such time (i) notify
any or all account debtors or other obligors in respect thereof that the
Receivables have been assigned to the Lenders and that the Lenders have a
security interest therein and the Lenders may direct any or all account debtors
and other obligors to make payment of the Receivables directly to the Lenders,
(ii) extend the time of payment of, compromise or settle, and upon any terms or
conditions, any and all Receivables and thereby discharge or release the account
debtor or any secondary obligors or other obligors in respect thereof without
affecting any of the Obligations, (iii) demand, collect or enforce payment of
any Receivable or such other obligations, but without any duty to do so, and the
Lenders and the Lenders’ Agent shall not be liable to Borrower (or any Affiliate
of Borrower) for any failure to collect or enforce the payment thereof nor for
the negligence of its agents or attorneys with respect thereto and (iv) take
whatever other action the Lenders’ Agent may deem necessary or desirable for the
protection of its interests.  At any time that an Event of Default exists or has
occurred and is continuing, at the Lenders’ Agent’s request, any notice or
demand for payment sent to any account debtor shall state that the Receivables
and such other obligations have been assigned to the Lenders and are payable
directly and only to the Lenders and the Borrower shall deliver to the Lenders’
Agent such originals of documents evidencing the sale and delivery of goods or
the performance of services giving rise to any Receivables as the Lenders’ Agent
may require.


The Lenders’ Agent shall give the Borrower five (5) days’ written notice (which
the Borrower agrees is reasonable notice) of the Lenders’ Agent’s intention to
make any sale of Collateral. Such notice, in the case of a public sale, shall
state the time and place for such sale and, in the case of a sale at a broker’s
board or on a securities exchange, shall state the board or exchange at which
such sale is to be made and the day on which the Collateral, or portion thereof,
will first be offered for sale at such board or exchange. Any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Lenders’ Agent may fix and state in the notice (if any)
of such sale.  At any such sale, the Collateral, or portion thereof, to be sold
may be sold in one lot as an entirety or in separate parcels, as the Lenders’
Agent may (in its sole and absolute discretion, exercised in a commercially
reasonable manner) determine.  The Lenders’ Agent shall not be obligated to make
any sale of any Collateral if it shall determine not to do so, regardless of the
fact that notice of sale of such Collateral shall have been given.  The Lenders’
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, be made at the
time and place to which the same was so adjourned.  In case any sale of all or
any part of the Collateral is made on credit or for future delivery, the
Collateral so sold may be retained by the Lenders’ Agent until the sale price is
paid by the purchaser or purchasers thereof, but neither the Lenders’ Agent nor
any Lender shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public sale made pursuant to this Section 11, any Lender may bid for or
purchase, free (to the extent permitted by law) from any right of redemption,
stay or appraisal on the part of the Borrower (all said rights

 
 

--------------------------------------------------------------------------------

 

being also hereby waived and released to the extent permitted by law), with
respect to the Collateral or any part thereof offered for sale and the Lender or
any such Lender may make payment on account thereof by using any claim then due
and payable to the Lender from the Borrower as a credit against the purchase
price, and the Lender may, upon compliance with the terms of sale, hold, retain
and dispose of such property without further accountability to the Borrower
therefor.  For purposes hereof, a written agreement to purchase the Collateral
or any portion thereof shall be treated as a sale thereof; the Lender shall be
free to carry out such sale and purchase pursuant to such agreement, and the
Borrower shall not be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Lender shall
have entered into such an agreement all Events of Default shall have been
remedied and the Obligations paid in full. As an alternative to exercising the
power of sale herein conferred upon it, the Lender may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.


12.           Application of Proceeds.  The proceeds of any collection or sale
of Collateral, as well as any Collateral consisting of cash, shall be applied by
the Lenders’ Agent as follows:


 
FIRST:
in or towards any amounts due under the Permitted Liens.



 
SECOND:
in or towards payment to the Lender (and any other Lenders under the Loan
Agreement on a pari passu basis based on the Principal Sums of all of the
Lenders) of the Principal Sum (or Principal Sums) and all other moneys (other
than Interest) hereby secured.



 
THIRD:
in or towards payment to the Lender (and any other Lenders under the Loan
Agreement on a pari passu basis based on the Interest accrued and due to all of
the Lenders) of all arrears of Interest remaining unpaid on this Note; and



 
FOURTH:
the surplus (if any) will be paid to the Borrower.





Upon any sale of the Collateral by the Lenders’ Agent (including, without
limitation, pursuant to a power of sale granted by statute or under a judicial
proceeding), the receipt of the Lender or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Lenders’ Agent or
such officer or be answerable in any way for the misapplication thereof.


13.           Additional Covenants as to the Collateral.


(a)           The Borrower shall keep the Collateral at their current locations
and the Borrower will not remove the Collateral from such locations without
providing at least thirty (30) days’ prior written notice to the Lender, whose
consent may be withheld.


(b)           Without providing at least thirty (30) days’ prior written notice
to the Lender, the Borrower will not change (i) its type of organization,
jurisdiction of organization or other legal structure.

 
 

--------------------------------------------------------------------------------

 



(c)           The Borrower shall cause its Equipment to be maintained in the
same condition, repair and working order as when new, ordinary wear and tear
excepted, and shall forthwith, or in the case of any loss or damage to any such
Equipment as quickly as practicable after the occurrence thereof, make or cause
to be made all repairs, replacements and other improvements in connection
therewith which are necessary or desirable to such end.  The Borrower shall
promptly furnish to the Lender a statement respecting any loss or damage to any
of its Equipment.


14.           Security Interest Absolute.  All rights of the Lenders hereunder,
the security interest created hereby, and all obligations of the Borrower
hereunder, shall be absolute and unconditional irrespective of (i) any lack of
validity or enforceability of the Note, any other agreement with respect to any
of the Obligations or any other agreement or instrument relating to any of the
foregoing, (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or consent to any departure from the Note, or any other agreement or
instrument, (iii) any exchange, release or nonperfection of any other
Collateral, or any release or amendment or waiver of or consent to or departure
from any guarantee, for all or any of the Obligations, or (iv) any other
circumstance which might otherwise constitute a defense available to, or
discharge of, the Borrower or any other obligor in respect of the Obligations or
in respect of this Agreement.


15.           No Waiver.  No failure on the part of the Lender to exercise, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy by the Lender preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by law. The
Lender shall not be deemed to have waived any rights hereunder or under any
other agreement or instrument unless such waiver shall be in writing and signed
by such parties.


16.           [Reserved]


17.           Lender Appointed Attorney-in-Fact.  The Borrower hereby appoints
the Lenders’ Agent the attorney-in-fact of the Borrower solely for the purpose
of carrying out the provisions of this Agreement and taking any action and
executing any instrument which the Lender may deem necessary or advisable to
accomplish the purposes hereof, which appointment is irrevocable and coupled
with an interest.


18.           Fees and Expenses.  The Borrower shall be obligated to, within
thirty (30) days after demand, pay to the Lender the amount of any and all
expenses, including the reasonable fees and expenses of its counsel and of any
experts or agents which the Lender may incur in connection with (i) the
administration of this Agreement, including the cost and expenses of the
Lender’s Collateral examination as provided herein, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, (iii) the exercise or enforcement of any of the rights of the
Lender hereunder, or (iv) the failure by the Borrower to perform or observe any
of the provisions hereof. In addition, the Borrower indemnifies and holds the
Lender harmless from and against any and all liability incurred by the Lender
hereunder or in connection herewith, unless such liability shall be due to the
gross negligence or willful misconduct of the Lender, as the case may be.  Any
such amounts payable as provided hereunder or thereunder shall be additional
Obligations secured hereby.

 
 

--------------------------------------------------------------------------------

 



19.           Submission to Jurisdiction.  (a) Any legal action or proceeding
with respect to this Agreement may be brought in the Onondaga County, State of
New York at the sole discretion of the Lender.  By execution and delivery of
this Agreement, the Borrower hereby accepts for itself and in respect of its
property, generally and unconditionally, the jurisdiction of the aforesaid
courts.


(b)           The Borrower hereby irrevocably waives, in connection with any
such action or proceeding, any objection, including, without limitation, any
objection to the laying of venue or based on the grounds of forum non
conveniens, which it may now or hereafter have to the bringing of any such
action or proceeding in such respective jurisdictions.


(c)           The Borrower hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such action or proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
it, as the case may be, at its address set forth in the Note.


(d)           Nothing herein shall affect the right of the Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction which the
Lender deems necessary or appropriate in order to realize on the Collateral or
to otherwise enforce its rights against the Borrower or its property.


20.           Entire Agreement. (a) This Agreement and the Note constitute the
entire contract between the parties hereto relative to the subject matter
hereof.  Except as expressly provided herein,  nothing in this Agreement,
expressed or implied, is intended to confer upon any party, other than the
parties hereto, any rights, remedies, obligations or liabilities under or by
reason of this Agreement the other Financing Agreements.


21.           Binding Agreement; Assignments.  This Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns, except that
the Borrower shall not be permitted to assign this Agreement or any interest
herein or in the Collateral, or any part thereof, or any cash or property held
by the Lender as Collateral under this Agreement, except as contemplated by this
Agreement or the Note.


22.           Applicable Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (other than the conflicts
of laws principles thereof) except to the extent that the validity or perfection
of the security interest hereunder, or remedies hereunder, in respect of any
particular collateral are governed by the laws of the State of New York with
respect to any mining concessions.


23.           Notices.  All communications and notices hereunder shall be in
writing and given as provided in the Loan Agreement.


24.           Severability.  In the event any one or more of the provisions
contained in this Agreement should be held invalid, ille­gal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.

 
 

--------------------------------------------------------------------------------

 



25.           Section Headings.  Section headings used herein are for
convenience only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.


26.           Counterparts; Facsimile Signatures.  This Agreement may be
executed in counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one contract, and shall become
effective when copies hereof which, when taken together, bear the signatures of
each of the parties hereto shall be delivered to the Lender.  Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed signature page hereto.


27.           Termination.  This Agreement shall terminate when (a) all the
Obligations have been fully and indefeasibly paid in immediately available funds
and (b) the Note has been terminated.


28.           Note.  The Borrower acknowledges that this Agreement does not and
shall not be construed as requiring the Lender to accept the Note or make the
Loan.




(Signature Pages Follow)

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


OP TECH ENVIRONMENTAL SERVICES, INC.
 
 
 
By:__ ________________
     Name:
     Title:
 
 
         







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR LENDER FOLLOWS]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

[LENDER SIGNATURE PAGES TO SECURITY AGREEMENT]


IN WITNESS WHEREOF, the undersigned have caused this Security Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Name of Lender: ________________________________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________


[SIGNATURE PAGES CONTINUE]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 





--------------------------------------------------------------------------------

--------------------------------------------------------------------------------